EXHIBIT 32.2 CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Towerstream Corporation, (the ‘‘Company’’) on Form10-Q for the period ended September 30,2016, as filed with the Securities and Exchange Commission on the date hereof (the ‘‘Report’’), I, Frederick Larcombe, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 14,2016 /s/ Frederick Larcombe Frederick Larcombe Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
